



REIMBURSEMENT AGREEMENT
    
    




This Reimbursement Agreement, dated as of October 15, 2018 (as amended,
restated, modified, or supplemented from time to time, this “Agreement”) has
been entered into by and between The Bank of Nova Scotia (the “Bank”) and The
Cincinnati Insurance Company (the “Applicant”).


Pursuant to this Agreement, the Applicant may from time to time, pursuant to one
or more Applications (as defined below), request that the Bank issue or amend
one or more of its irrevocable standby letters of credit or irrevocable letters
of guarantee (each, a “Bank Credit”). The Applicant may also request and
authorize the Bank to request and authorize another financial institution
acceptable to the Bank in its sole discretion (any such other institution being
a “correspondent”) to issue or amend one or more irrevocable standby letters of
credit or irrevocable letters of guarantee (each, a “Bank-Supported Credit”)
against a supporting Bank Credit (the term “Credit” and collectively “Credits”
shall mean and include any Bank Credit or Bank-Supported Credit). “Application”
shall mean a written application from the Applicant in form and substance
satisfactory to the Bank requesting the Bank to (i) issue or amend, at the
Bank’s sole discretion, a Bank Credit and/or (ii) request and authorize the Bank
to request and authorize a correspondent to issue or amend, a Bank-Supported
Credit, which may be stated to be for the account of the Applicant or another
specified party acceptable to the Bank in its sole discretion. In consideration
of the foregoing, the Applicant hereby agrees with the Bank, for the benefit of
the Bank, as follows:


1.
Reimbursement on Demand. The Applicant shall pay to the Bank on demand at the
Bank’s office designated in the demand and on the date of such demand, the
amount of each demand, draft, drawing or other request for payment (each, a
"Demand") made by the beneficiary or its successors or assigns under any Bank
Credit (each, a “Beneficiary”) (whether made before, on, or if in accordance
with the law applicable to such Bank Credit, after the expiry date stated in the
Bank Credit), except that if a time demand is made under such Bank Credit, the
Bank may notify the Applicant of the amount and maturity date of such Demand and
the Applicant will make such payment without demand sufficiently in advance of
its maturity to enable the Bank to arrange for cover in same day funds to reach
the place where such Demand is payable no later than the date of the maturity of
such Demand. Each reimbursement or prepayment by the Applicant under this
paragraph shall be made, either in the Local Currency equivalent of each Demand,
(where “Local Currency” means the currency of the country in which the
branch/agency of the Bank, set out on the written application of the Applicant,
is located), paid or to be paid by the Bank, or in the currency in which the
Bank is to make, has made, or may be called upon to make payment under the Bank
Credit.



On each date on which any amount is due from the Applicant pursuant to this
Agreement, the Applicant shall pay or cause to be paid the same to the Bank by
delivering to the Bank a Federal Reserve Bank wire transfer confirmation number
evidencing the wire transfer of such amount to The Bank of Nova Scotia, in
accordance with the Bank’s wire transfer instructions) by 12 noon Eastern Time
on such date. If such amount is so paid after 12 noon Eastern Time on such date,
such amount shall not be considered paid on such date, but shall be considered
paid on the next day the Bank is open for business and interest shall accrue
thereon until such next day, payable on demand, at the rate specified in Section
3 hereof.







--------------------------------------------------------------------------------





2.
Payment of Commissions, Fees, and Expenses. The Applicant shall pay to the Bank
or any applicable correspondent, in the relevant currency, in immediately
available or similar funds, all commissions, fees, out-of-pocket costs and
charges in connection with or arising out of the issuance of each Credit,
pursuant to Annex A, Summary of Service Fees, Charges, Costs and Expenses,
Effective January 1, 2011.



2.1    Letter of Credit Commission. The Applicant shall pay to the Bank in
respect of each letter of credit issued upon its request a letter of credit
commission on the face amount such letter of Credit outstanding at any time as
follows:


(i)
97.50% per annum for Cincinnati Insurance Company.



Except as otherwise provided or agreed, commissions, fees, expenses and charges
payable to (i) the Bank shall be payable quarterly in arrears in each year
commencing with the initial issuance of a Bank Credit and (ii) any applicable
correspondent shall be payable as agreed in writing and when invoiced. The
balance of unpaid commissions, fees, expenses and charges payable with respect
to the Credits shall become immediately due and payable, at the Bank’s sole
discretion, upon the earlier of (i) the expiry date of the final outstanding
Credit following notification to the Applicant by the Bank that the Bank will no
longer issue Credits on behalf of the Applicant, (ii) the date on which the Bank
notifies the Applicant that the Bank will no longer issue Credits on behalf for
the Applicant if there are no Credits outstanding at the time of notification,
and (iii) the occurrence of an Event of Default.
3.
Payment of Interest. The Applicant agrees to pay to the Bank on demand (in the
currency demanded) in respect of each Demand paid by the Bank or any
correspondent and not reimbursed to the Bank under Section 1 hereof, and in
respect of any other amounts payable to the Bank hereunder if not paid when due,
interest on all amounts due and unpaid under Section 1 hereof or otherwise
remaining unpaid hereunder from time to time, at the LIBO Rate (as defined
below) plus 2% per annum, in each case calculated daily and payable monthly in
arrears on the basis of a 360-day year for the actual number of days elapsed,
from and including the date payment is due up to but excluding the date such
payment, and all interest thereon, is paid by the Applicant to the Bank. Any
amount of commissions, fees, expenses or other charges payable by the Applicant
to the Bank or a correspondent that is not paid when due shall bear interest,
from the date such amount of commissions, fees, expenses or charges was due
until the date of payment in full, at the LIBO Rate plus 2% per annum payable
upon demand and on the date of payment in full of such amount. The margin of 2%
per annum over the LIBO Rate may be increased by the Bank upon notice to the
Applicant.

Unless otherwise stated herein, all payments and deposits by Applicant under
this Agreement shall be in the currency in which the Credit is payable, except
that the Bank may, at its option, require payments and deposits by Applicant
under this Agreement to be made in U.S. Dollars if the Credit is payable in a
different currency.
“LIBO Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the rate for deposits
of three months (or any other period selected by the Bank in its sole
discretion) (rounded upwards, if necessary, to the next 1/100th of 1%) appearing
on the Reuters Screen LIBOR01 Page (or any successor or substitute page of such
service, or any successor to or substitute for such service as determined by the
Bank) from time to time.





--------------------------------------------------------------------------------





4.
Obligations Absolute. The Applicant authorizes and directs the Bank to pay any
Demand on demand and in such currency as the Bank may determine to be
appropriate, and as approved in writing by the relevant Beneficiary, without
reference to or confirmation of the Applicant. The obligation of the Applicant
to reimburse the Bank in accordance with Sections 1, 2 and 3 herein shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances whatsoever and shall
not be reduced by any Demand paid or acted upon being invalid, insufficient,
inaccurate, false, fraudulent or forged or being subject to any defense or being
affected by any right of set off, counter claim or recoupment which the
Applicant may now or hereafter have against a Beneficiary, any other account
party, the Bank, any correspondent or any other person for any reason whatsoever
including the fact that any Credit is held by the Bank or any correspondent in
its or their own right or the fact that the Bank or any correspondent paid a
Demand or Demands (if applicable) aggregating up to the amount of any Credit
notwithstanding:

(a)
any contrary instructions from the Applicant;

(b)
the occurrence of any event including, without limitation, the commencement of
legal proceedings to prohibit payment of such Demand; or

(c)
the issuance of any order of any government, agency, governing body or court
whether or not having jurisdiction in the premises.



Any payment, action, inaction or omission made, taken or suffered by the Bank or
by any correspondent under or in connection with any Credit or any Demand made
thereunder, other than any payment, action, inaction or omission made, taken or
suffered by the Bank which is determined by a final judgment of a court of
competent jurisdiction to constitute gross negligence or willful misconduct,
shall be binding upon the Applicant and shall not place the Bank, or any
correspondent under any resulting liability to the Applicant. Without limiting
the generality of the foregoing, the Bank and the correspondents may receive,
accept or pay as complying with the terms of the Credits, any Demand thereunder,
otherwise in order which may be signed by, or issued to, the administrator or
any executor or liquidator of, or the trustee in bankruptcy of, or the receiver
for any property of, or other person or entity acting as the representative or
in the place of, any applicable Beneficiary or its successors or assigns. The
Applicant covenants that it will not take any steps, issue any instructions to
the Bank or any correspondent, or institute any proceedings intended to derogate
from the right or ability of the Bank or any correspondent to honor and pay any
Demand.


5.
Payment of Taxes. All payments by the Applicant shall be made free and clear of
and without deduction for any and all present and future taxes, levies and
withholdings including stamp and documentary taxes, other than taxes imposed on
the net income of the Bank (collectively "Taxes"). If the Applicant is required
by law to deduct any Taxes from or in respect of any amount paid or payable
hereunder, such amount shall be increased as necessary so that the Bank receives
an amount equal to the sum it would have received had no such deductions been
made and the Applicant shall pay same to the relevant taxing authority and give
to the Bank acceptable evidence of such payment. The Applicant will indemnify
the Bank for any Taxes paid by the Bank in respect of any amount paid or payable
by the Applicant hereunder. The provisions of this Section shall survive payment
in full hereunder.



6.
Event of Default. The occurrence of any one or more of the following events
shall constitute an "Event of Default":



(a)
the non-payment of any of the obligations of the Applicant under this Agreement
or otherwise when due;






--------------------------------------------------------------------------------





(b)
the failure of the Applicant to perform or observe any obligation, term or
covenant in this Agreement, or the Applicant’s breach of any representation or
warranty made in Section 11 herein;

(c)
the default in the payment or performance of any obligation for the payment of
money under any other agreement or instrument involving the borrowing of money
or the advance of credit between the Applicant and any other party and such
default continues after the expiration of any applicable grace period specified
in the agreement or instrument relating to such indebtedness shall have occurred
and be continuing after giving effect to any applicable cure or grace period or
notice requirements;

(d)
an “Event of Default” as defined under the terms of that certain Credit
Agreement dated as of May 13, 2014, among Cincinnati Financial Corporation as
the Borrower, the lenders listed therein, PNC Bank National Association, as
Administrative Agents, and N/A as Servicing Agent, as amended, restated, amended
and restated or otherwise modified from time to time, or under any successor or
replacement agreement (“Credit Agreement”), shall have occurred and be
continuing after giving effect to any applicable cure or grace period or notice
requirements;

(e)
there shall occur, in one or a series of transactions, the sale or transfer of,
or the creation or assertion of a lien over, a substantial portion of the assets
of the Applicant; or

(f)
the Applicant makes an assignment for the benefit of creditors, files a petition
in bankruptcy, is unable generally to pay its debts as they come due, is
adjudicated insolvent or bankrupt or there is entered any order or decree
granting relief in any involuntary case commenced against the Applicant under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or if the Applicant petitions or applies to any tribunal for the
appointment of any receiver, trustee, liquidator, assignee, custodian,
sequestrator or other similar official of the Applicant or any substantial part
of their respective properties, or commences any proceeding for a
reorganization, readjustment of debt, dissolution, liquidation or other similar
procedure under the law or statutes of any jurisdiction, whether now or
hereafter in effect, or if there is commenced against the Applicant any such
proceeding which remains undismissed or shall not be discharged, vacated or
stayed, or such jurisdiction shall not be relinquished, within sixty (60) days
after commencement, or the Applicant by any act, indicates its consent to,
approval of or acquiescence in any such proceeding, or to an order for relief in
an involuntary case commenced against it under any such law, or to the
appointment of any receiver, trustee, liquidator, assignee, custodian,
sequestrator or other similar official for it or a substantial part of its
properties, or if Applicant suffers any such receivership, trusteeship,
liquidation, assignment, custodianship, sequestration or other similar procedure
to continue undischarged for a period of sixty (60) days after commencement or
if the Applicant takes any action for the purposes of effecting the foregoing.



7.
Remedies. If any Event of Default shall have occurred and be continuing, the
Bank may exercise any one or more of the following rights and remedies:



(a)
The obligation of the Bank to issue any Credit, if any such Credit has not yet
been issued, shall terminate;

(b)
The Bank may, at the option of the Bank, declare any and all obligations
(including, for the elimination of doubt, all contingent obligations as
determined by the Bank, absent manifest or demonstrable error) of the Applicant
under this Agreement to be, and such amounts shall thereupon become due and
payable upon written demand to the Applicant, provided that upon the occurrence
of an Event of Default under paragraph 6 (e), such acceleration shall
automatically






--------------------------------------------------------------------------------





occur (unless such automatic acceleration is waived by the Bank in writing to
the Applicant);
(c)
The Bank may, in its sole discretion, demand, and thereby obligate the Applicant
to provide and maintain, cash collateral in an amount equal to the amount from
time to time available under the Credit or Credits plus the amount of any other
obligations of the Applicant that are due and unpaid under this Agreement. Such
cash collateral shall be held by the Bank in an interest bearing account or in
such other form as may be agreed upon in writing with the Applicant, to secure
the Applicant’s potential reimbursement obligations (based upon the Bank’s
contingent obligations under the Credit or Credits) and to pay any of the
Applicant’s obligations when due hereunder;

(d)
The Bank may pursue any rights or remedies it may have under this Agreement; and

(e)    The Bank may pursue any other action or remedy available at law or in
equity.


8.
Set-Off. Upon payment by the Bank of any Demand or upon the occurrence and
during the continuance of any Event of Default, the Bank is hereby authorized to
set‑off and apply any and all deposits (at any time held) and other indebtedness
at any time owing by the Bank to or for the credit of the account of an
Applicant against any and all obligations of the Applicant now or hereafter
existing under this Agreement irrespective of whether or not the Bank shall have
made demand under this Agreement and despite such deposit, indebtedness or
obligation being unmatured or contingent. The rights of the Bank under this
Section 8 are in addition to any other rights and remedies which the Bank may
have.

9.
Indemnification. The Applicant agrees to indemnify and hold the Bank and each
affiliate of the Bank, and the directors, officers, agents and employees of each
of them, and each other person controlling any of the foregoing, within the
meaning of either Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended (collectively, the
“Indemnified Party”) harmless from and against, and to pay on demand, any and
all claims, damages, losses, liabilities, costs and expenses whatsoever which
any Indemnified Party may incur or suffer by reason of or in connection with the
execution and delivery of this Agreement or in connection with any Credit,
including, without limitation, in connection with the payment of any Credit, and
further including, without limitation, the fees and expenses of counsel for the
Indemnified Party with respect thereto and all fees and expenses, if any, in
connection with the enforcement or defense of the rights of the Indemnified
Party in connection with this Agreement or any Credit or the collection of any
monies due under this Agreement or such other documents; except, only if, and to
the extent that any such claim, damage, loss, liability, cost or expense shall
be caused by the willful misconduct, bad faith or gross negligence of the Bank
(as determined by a final non-appealable judgment of a court of competent
jurisdiction) in performing its obligations under this Agreement or the willful
misconduct, bad faith or gross negligence of the Bank (as determined by a final
non-appealable judgment of a court of competent jurisdiction) in making payment
against a Demand presented under any Credit which does not comply with the terms
thereof (it being understood that in making such payment the Bank’s exclusive
reliance on the documents presented to it in accordance with the terms of the
applicable Credit as to any and all matters set forth therein, whether or not
any statement or any document presented pursuant to such Credit proves to be
forged, fraudulent or invalid in any respect or any statement therein proves to
be untrue or inaccurate in any respect whatsoever shall not be deemed willful
misconduct or gross negligence of the Bank). The Applicant, upon demand by any
Indemnified Party at any time, shall defend (as described below) or shall
reimburse such Indemnified Party for any legal or other expenses






--------------------------------------------------------------------------------





incurred in connection with investigating or defending against any of the
foregoing. Promptly after receipt by any Indemnified Party of notice of the
commencement, or threatened commencement, of any action subject to the
indemnities contained in this Section 9, the Bank shall promptly notify the
Applicant thereof; provided, however, that the failure of the Bank so to notify
the Applicant will not affect the obligation of the Applicant to indemnify such
Indemnified Party with respect to such action or any other action pursuant to
this Section 9. The obligations of the Applicant under this Section 9 shall
survive payment of any funds due under this Agreement, the expiration of any
Credit or any termination of this Agreement.


The Bank shall not in any way be responsible or have any liability for the form,
correctness, genuineness, authority of any person signing, falsification or
legal effect of any documents called for under any Credit if such documents on
their face appear to be in order.


If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Applicant shall make the maximum contribution permissible under
applicable law to the payment and satisfaction of each of the indemnified
liabilities set forth in this Section 9. This Section 9 shall survive the
payment in full and performance of the Applicants’ other obligations hereunder.
10.
Judgment Currency. If for the purpose of obtaining judgment in a court or
tribunal in any jurisdiction it is necessary to convert an amount due hereunder
in any currency (the "Obligation Currency") to an equivalent amount of another
currency (the "Judgment Currency") such conversion shall be made at the rate of
exchange quoted by the Bank at its branch referenced above at 10:00 a.m. on the
Business Day (as defined below) immediately prior to the date of judgment. As a
separate obligation which shall not be affected by judgment being obtained for
other sums due hereunder, if the rate of exchange used to determine such
equivalent amount is different from the rate of exchange prevailing on the date
of actual payment of the amount so due, then the Applicant will pay such
additional amounts (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount of the Judgment Currency received by the
Bank will be sufficient to permit the Bank to convert such amount of the
Judgment Currency to an amount in the Obligation Currency equal to the amount of
the Obligation Currency owed hereunder.



A “Business Day” is any day other than (i) Saturday or Sunday, or (ii) a day on
which banks located in New York, New York, or in Toronto, Ontario are required
or authorized by law or executive order to close or remain closed.


11.
Representations and Warranties. The Applicant represents and warrants to the
Bank as of the date of this Agreement and as of the date of issuance of each
Credit hereunder, as follows:



(a)
it is a duly incorporated and validly existing corporation under the laws of its
jurisdiction of formation and has all corporate power and authority to enter
into and perform its obligations under this Agreement;

(b)
the entering into and the performance by it of this Agreement:

i.
have been duly authorized by all necessary corporate or other action on its
part;

ii.
do not and will not violate its articles of incorporation, by‑laws or other
constituting documents or any law, statute, rule or regulation applicable to it;

iii.
do not and will not result in a breach of or constitute (with or without the
giving of notice, the lapse of time or both) a default under or require any
consent under any contract or agreement to which it is a party or by which it or
its property






--------------------------------------------------------------------------------





is bound; and
iv.
do not require the consent or approval of any governmental authority, person or
other entity;

(c)
this Agreement and each Application has been or will be duly executed and
delivered by the Applicant and constitutes or will constitute a valid and
binding obligation of the Applicant enforceable against it in accordance with
its terms, subject to the availability of equitable remedies and the effect of
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally;

(d)
the Applicant is in compliance with all applicable corrupt practices and related
legislation and does not (i) conduct any business or engage in making or
receiving any contributions of funds, goods or services to or for the benefit of
any Sanctioned Person (as defined below), or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to any Anti-Terrorism Requirement; and it will not use any Credit to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person (as defined below) or a Sanctioned Country (as
defined below). An “Anti-Terrorism Requirement” means any laws or regulations
relating to terrorism or money laundering, including Executive Order No. 13224,
the USA Patriot Act, the laws comprising or implementing the Bank Secrecy Act,
and the laws administered by the United States Treasury Department’s Office of
Foreign Asset Control (as any of the forgoing laws may from time to time be
amended, renewed, extended or replaced). A “Sanctioned Country” means a country
subject to a sanctions program identified on the list maintained by the Office
of Foreign Assets Control (“OFAC”) of the US Department of the Treasury as
published by OFAC from time to time. A “Sanctioned Person” means (i) a person
named on the list of Specially Designated Nationals or Blocked Person maintained
by OFAC as published by OFAC from time to time; or (ii) an agency of the
government of a Sanctioned Country, an organization controlled by a Sanctioned
Country, or a person resident in a Sanctioned Country, to the extent subject to
a sanctions program administered by OFAC; and

(e)
no Event of Default, or event or occurrence which with the giving of notice,
lapse of time or both would or may constitute an Event of Default has occurred.



12.
Conditions Precedent. On or prior to the date of this Agreement the Bank shall
have received each of the following in form and substance satisfactory to it:



(a)
duly executed copies of this Agreement;

(b)
true and accurate copies of its articles of incorporation, by‑laws and other
constituting documents, and

(c)
any further document or information required by the Bank’s Know Your Customer
(KYC) and Compliance areas.



The foregoing conditions are for the exclusive benefit of the Bank and may be
waived by the Bank in whole or in part in its sole discretion.
13.
Conditions for the Issuance of Each Credit. The Bank shall have received the
Applicant’s duly executed Application and all other certificates or documents as
the Bank may reasonably request, in form and substance satisfactory to the Bank
acting in its sole, reasonable discretion.



14.
AML Legislation. The Applicant acknowledges that, pursuant to applicable
anti-money laundering, anti-terrorist financing, government sanction and "know
your client" laws, rules






--------------------------------------------------------------------------------





and regulations (collectively, including any guidelines or orders thereunder,
"AML Legislation"), the Bank may be required to obtain, verify and record
information regarding the Applicant, its directors, authorized signing officers,
direct or indirect shareholders or other persons in control of the Applicant,
and the transactions contemplated hereby. The Applicant shall promptly provide
all such information, including supporting documentation and other evidence, as
may be reasonably requested by the Bank, in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.
15.
Change in Law. If any Change in Law (“Change in Law” means (a) the introduction,
enactment, adoption or phase-in of any law, rule, directive, guideline, decision
or regulation after the date of execution of this Agreement (b) any change in
any law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Governmental Authority (as defined
below) after the date of execution of this Agreement; or (c) compliance by the
Bank with any request, guideline, decision or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
execution of this Agreement) affects or would affect the amount of capital
required or expected to be maintained by the Bank, and the Bank determines in
good faith but in its sole and absolute discretion that the rate of return on
its capital as a consequence of the Credits issued by the Bank is reduced to a
level below that which the Bank could have achieved but for the occurrence of
any such circumstance, then upon written notice from time to time by the Bank to
the Applicant, the Applicant shall within five (5) days following receipt of
such written notice pay directly to the Bank, additional amounts sufficient to
compensate, on a prospective basis only, the Bank for such reduction in rate of
return. A statement of the Bank as to any such additional amount or amounts
shall, in the absence of manifest error, be conclusive and binding on the
Applicant. In determining such amount, the Bank may use any method of averaging
and attribution that it in its reasonable discretion shall deem applicable. As
used in this Agreement, the term “Governmental Authority” means the government
of the United States of America, Canada or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.



16.
Costs, Expenses, Attorney’s' Fees. The Applicant shall pay immediately upon
demand the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (whether incurred at the trial or appellate
level, in an arbitration or administrative proceeding, in bankruptcy (including,
without limitation, any adversary proceeding, contested matter or motion) or
otherwise), incurred by Bank in connection with (a) the enforcement,
preservation or protection (or attempted enforcement, preservation or
protection) of the Bank's rights, including, without limitation, collection of
any amounts which become due hereunder or under any of the Credits, and (b) the
prosecution or defense of any action in any way related to this Agreement or any
of the Credits, including without limitation, any action for declaratory relief,
and including any of the foregoing incurred in connection with any bankruptcy
proceeding relating to an Applicant. The obligations of the Applicant under this
Section 16 shall survive payment of any funds due under this Agreement, the
expiration of any Credit or any termination of this Agreement.



17.
Miscellaneous. This Agreement shall be binding upon each Applicant, its
successors and assigns and shall inure to the benefit of the Bank and its
successors, transferees and assigns or each of them. Any provision of this
Agreement which is void or unenforceable shall be ineffective to






--------------------------------------------------------------------------------





the extent void or unenforceable and shall be severable from the other
provisions hereof and this Agreement shall be interpreted as if such provision
were not included herein. None of the terms of this Agreement shall be amended
except in writing signed by the Bank and any waiver by the Bank shall not
constitute any further waiver. Whenever any payment or performance under this
Agreement would otherwise be due on a day other than a Business Day, such
payment shall be made on the next following Business Day, unless the next
following Business Day is in a different calendar month, in which case the
payment shall be made on the preceding Business Day.


18.
Extensions/Renewals. No Credit may have a maximum expiry date of more than one
year from the date of issue. Any extension of the expiry date or renewal of any
Credit (including any automatic extension or renewal provided for in such
Credit), and any increase in the amount of a Credit or any modification of its
terms, shall be in the sole and absolute discretion of the Bank. As a condition
to any extension, renewal, increase or modification, the Bank may require
changes, amendments or modifications to this Agreement including changes to the
commissions payable in respect of such or other Credits pursuant to Section 2
and the interest rates, fees and expenses provided for in Section 3 ("Extension
Modifications") which shall be agreed in writing between the Bank and the
Applicant. Nothing in this Agreement shall limit or restrict the Bank's rights
under each Credit to give notice under such Credit terminating the Credit or
electing not to extend the expiry date or to renew such Credit in accordance
with its terms (notwithstanding any provision for automatic extension or
renewal). Any such extension of the expiry date or renewal of a Credit under the
automatic extension or renewal provisions of such Credit or otherwise are
expressly conditional upon the Bank and the applicable Applicant agreeing in
writing to any Extension Modifications. Following any extension, renewal,
increase or other modification of a Credit, this Agreement shall continue in
full force and apply to such Credit as so extended, renewed, increased or
otherwise modified, except to the extent otherwise agreed in writing between the
Bank and the Applicant (including any Extension Modifications) and to any action
taken by the Bank or any of its agents or any correspondent in accordance with
the terms of extension, renewal, increase or other modification.



19.
Applicable Laws. Except as otherwise expressly provided, each Credit, if a
standby letter of credit, shall be subject to the Uniform Customs and Practice
for Documentary Credits as most recently published by the International Chamber
of Commerce, (the “UCP”), or the International Standby Practices as most
recently published by the same organization, (the “ISP”). This Agreement, the
transactions described herein and the obligations of the Bank and the Applicant
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York, without regard to principles of conflicts of law that
may apply the laws of another jurisdiction, except, if a standby letter of
credit issued by the Bank, to the extent that such laws are inconsistent with
the UCP, or ISP and except if a letter of guarantee issues by the Bank, to the
extent that such laws are inconsistent with the laws under which a drawing may
be made under such letter of guarantee. Bank-Supported Credits shall be subject
to applicable laws and/or practices as may by their terms or otherwise be
applicable. THE APPLICANT AND THE BANK AGREE THAT ANY ACTION OR PROCEEDING TO
ENFORCE OR ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH






--------------------------------------------------------------------------------





ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THE APPLICANT WAIVES
PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND COMPLAINT COMMENCING
AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY SERVED AND SHALL
CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR CERTIFIED MAIL TO THE
APPLICANT, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE
UNITED STATES. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY CREDIT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).
THE APPLICANT AGREES THAT THE BANK SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
APPLICANT OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE BANK TO
REALIZE ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED
IN FAVOR OF THE BANK. THE APPLICANT WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH THE BANK HAS COMMENCED A PROCEEDING DESCRIBED IN
THIS SUBSECTION.
20.
Headings. The captions and headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

21.
Further Assurances. At the request of the Bank, the Applicant shall each do all
such further acts and execute and deliver all such further documents as may, in
the reasonable opinion of the Bank, be necessary in order to fully perform and
carry out the purpose and intent of this Agreement.

22.
Financial and Other Reporting. So long as there are Credits outstanding, the
Applicant shall deliver to the Bank:

(a)
as soon as available, but not later than 90 days after and as of the end of each
fiscal year commencing with the fiscal year ending December 31, 2017, a copy of
the audited consolidated financial statements as of the end of such fiscal year
commencing with the fiscal quarter ending June 30, 2018, and other financial
information and reports of the Applicant, as the Bank may reasonably request;

(b)
contemporaneously with delivery of the financial statements referenced in
Section 22 (a) a certificate from a senior officer of the Applicant, indicating
(i) the statements fairly represent the financial position and results of
operations of the Applicant and its consolidated subsidiaries for the period
then ended on a consolidated basis in accordance with generally accepted
accounting principles consistently applied except where noted therein, and (ii)
no Event of Default has occurred under this Agreement;

(c)
prompt notice of any Event of Default, which specifies the nature and period of
existence of the default and the action the Applicant proposes to take thereto;
and

(d)
such other information as Bank may reasonably request from time to time.



So long as the Bank is a Lender (as defined in the Credit Agreement) under the
Credit Agreement, and the Applicant continues to meet the reporting obligations
as set out under the relevant Section of the Credit Agreement, or the Applicant
continues to be a public company with financial statements readily available on
EDGAR, then the financial reporting requirements stated herein under Sections 22
(a) - (c) are not required.







--------------------------------------------------------------------------------





23.
Notices. Any notice required or permitted to be given hereunder will be in
writing, will be addressed to the party to be notified at the address set forth
below, or at such other address as each party may designate for itself from time
to time by notice hereunder, and will be deemed to have been validly given
(i) five days following deposit in the mail in Canada or the United States, with
proper first‑class postage prepaid, (ii) the next Business Day after notice was
delivered to a regularly scheduled overnight delivery carrier, or (iii) upon
confirmation of receipt of notice given by fax, email or personal delivery:

To Applicant:
The Cincinnati Insurance Company
6200 S. Gilmore Rd.
Fairfield, OH 45014
Attention: James Faust
Telephone: 513-603-5452
Email: james_faust@cinfin.com
To the Bank:
The Bank of Nova Scotia
GWS Lending Services, Corporate Credit
720 King Street West, 2nd Floor
Toronto, Ontario, M5V 2T3
Attention: Loan Administration -Noel Corraya
Telephone: 416-649 3994
Facsimile: 212 225 5709
Email: noel.corraya@scotiabank.com


with copies to:
The Bank of Nova Scotia
250 Vesey Street
New York, NY 10281
Attention: Priya Raghavan
Telephone: 212 225 5698
Email: Priya.raghavan@scotiabank.com
 
and to:



Chief Legal Officer, U.S.
The Bank of Nova Scotia, New York Agency
250 Vesey Street
New York, NY 10281
Email:  US.Legal@scotiabank.com



1.
Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement. The delivery of a facsimile or other electronic copy of an executed
counterpart of this Agreement shall be deemed to be valid execution and delivery
of this Agreement, and the party delivering a facsimile or electronic copy shall
deliver an original copy of this Agreement as soon as possible after delivering
the facsimile or electronic copy.



[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.








THE CINCINNATI INSURANCE COMPANY


By: /s/ Michael J. Sewell        
        
Printed Name: Mike Sewell


Title: Chief Financial Officer
   


THE BANK OF NOVA SCOTIA
By: /s/ Kevin Chan            
        
Printed Name: Kevin Chan


Title: Director











--------------------------------------------------------------------------------





Annex A
Summary of Service Fees, Charges, Costs and Expenses, Effective January 1, 2011
annexaimage.jpg [annexaimage.jpg]



